Citation Nr: 1138573	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  09-40 776	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of the throat, right tonsil and tongue, to include as due to exposure to herbicides. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel

INTRODUCTION

The Veteran served on active duty from November 1968 to April 1970.

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

The Veteran and his spouse testified before a Decision Review Officer (DRO) in January 2010.  A transcript of the testimony offered at this hearing has been associated with the record.  

In April 2011, the Board requested a specialist medical opinion through a Veterans Heath Administration (VHA) directive.  All necessary development has been completed and this case is now before the Board for adjudication.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

It has not been shown by competent and probative evidence that the Veteran incurred squamous cell carcinoma of the throat, right tonsil and tongue or that squamous cell carcinoma of the throat, right tonsil and tongue is otherwise attributable to service, including as due to presumed exposure to herbicides. 


CONCLUSION OF LAW

Service connection for squamous cell carcinoma of the throat, right tonsil and tongue is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in June 2008.

VA has obtained the Veteran's service treatment records, VA records and Social Security Administration (SSA) records, assisted the Veteran in obtaining evidence, obtained a medical opinion as to the etiology of his squamous cell carcinoma of the throat, right tonsil and tongue, and afforded the Veteran the opportunity to give testimony before a DRO.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.

The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA opinion obtained in this case is adequate.  It is predicated on a substantial review of the record and medical findings and considers the Veteran's complaints, symptoms and history, as well as the medical opinions and evidence of record.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the service connection issue addressed in this decision has been met.  38 C.F.R. § 3.159(c)(4).

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service connection may be granted for a disease diagnosed after service discharge when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

A veteran is entitled to a presumption of service connection if he is diagnosed as having certain enumerated diseases associated with exposure to certain herbicide agents.  38 C.F.R. § 3.309(e) (2010).  Regulations pertaining to Agent Orange exposure have expanded to include all herbicides used in Vietnam.  Unless there is affirmative evidence to the contrary, a veteran who served on active duty in the Republic of Vietnam during the Vietnam Era is presumed to have been exposed to Agent Orange or similar herbicide.  38 U.S.C. § 1116(f) (West 2002); 38 C.F.R. § 3.313(a) (2010).

Under the authority granted by the Agent Orange Act of 1991, the Secretary of VA specifically determines, based on reports of the National Academy of Sciences (NAS) and other medical and scientific studies, diseases that may be presumed to have been caused by exposure to herbicidal agents.  The diseases for which service connection may be presumed due to an association with exposure to herbicide agents consist of chloracne or other acneform diseases consistent with chloracne, Type II diabetes, Hodgkin's disease, chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, cancer of the lung, bronchus, larynx or trachea, and soft-tissue sarcoma other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma or mesothelioma.  38 C.F.R. § 3.309(e)(2010).  VA recently added ischemic heart disease and Parkinson's disease to the regulations pertaining to presumptive service connection due to herbicide exposure.  See 75 Fed. Reg. 53202.

Even if the statutory presumptions are inapplicable, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veterans Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a veteran from establishing service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

Under applicable criteria, VA shall consider all lay and medical evidence of record in a case with respect to benefits under laws administered by VA.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran had approximately one and a half years of military service, including service in the Republic of Vietnam, with presumed exposure to herbicides.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.313(a).  A review of his service treatment records discloses no diagnosis or complaints of squamous cell carcinoma of the throat, right tonsil and tongue.  The Veteran asserts that this currently diagnosed disease is attributable to exposure to herbicides, including Agent Orange and Agent Purple.  

A December 2007 VA ENT consultation note documents that the Veteran had been referred there for tonsillar asymmetry seen on examination by his primary care physician.  At this time, the Veteran reported a history of a sore throat for about 3 1/2 months.  He had no prior history of malignancy or any radiation exposure.  It was noted that the Veteran had smoked 1 pack of cigarettes per day for the past 40 years.  

In January 2008, definitive chemoradiation was recommended as a treatment option for the Veteran.  See January 2008 VA consult note.  At this time, it was noted that the Veteran remained concerned that his cancer could be attributable to exposure to herbicides in Vietnam.  In this regard, it was explained to him that the causes of head and neck cancer were multifactorial, including smoking, but that Agent Orange could not be excluded as a "contributing factor."  It is noted by the Board that this note was signed by F.F., M.D. and S.J., M.D., two radiation oncologists.  

A February 2008 VA radiation oncology note documents and assessment of stage IVA squamous cell carcinoma of the right tonsil, stemming from a complaint of a sore throat from several months.  This note documents a 20 pack year smoking history, as well as significant exposure to Agent Orange, and that the Veteran was concerned whether his cancer could be related to this exposure.  

Of record is March 2008 opinion from a VA radiation oncologist, S.J., one of the oncologists that signed the January 2008 consult note.  The letter notes that the Veteran was then under the oncologist's care and was receiving radiation treatments for his locally advanced oraopharynx cancer.  The oncologist related that "[s]ince [the Veteran] has had significant exposure to Agent Orange and Agent Purple ... the relationship of this cancer to his exposures cannot be ruled out" and that it "is likely that his exposure may have caused the pharynx cancer."

Also of record is a March 2008 letter from M.C., M.D., a VA attending physician.  In this letter, M.C. notes that the Veteran had been diagnosed as having stage IVA squamous cell carcinoma of the right tonsil and asked that the Veteran be evaluated for "benefits from a respiratory cancer related to Agent Orange."  In a subsequent April 2008 letter, Dr. M.C. noted that it was "as likely as not" that the Veteran's cancer is the result of exposure to Agent Orange.

In October 2008, Dr. S.J., a VA oncologist, once again submitted a letter.  In this letter, Dr. S.J. states that "[g]iven [the Veteran's] significant exposure to Agent Orange and Agent Purple during the Vietnam War, there is likely a strong association of that exposure to his cancer."  

In December 2009 the Veteran called the VA ENT expressing concerns about whether his cancer was due to exposure to Agent Orange.  He voiced concern that he had extensive exposure to herbicides.  It was explained to the Veteran that Agent Orange had been linked to many cancers and that his cancer could be from such exposure and that this could not be disproven "given what we know about [A]gent [O]range."  

In February 2010 the Veteran and his spouse testified before a DRO.  At the hearing, the Veteran testified as to his exposure to herbicides in Vietnam.  He expressed that he should be granted service connection largely based upon the aforementioned VA doctors' statements.  His wife testified that she was a practicing nurse at a convalescent center.  She testified that she had done some research on the issue and believed, therefore, that the Veteran's cancer was attributable to herbicides.  

In May 2011 the Board obtained a VHA opinion in regards to the etiology of squamous cell carcinoma of the throat, right tonsil and tongue, particularly whether there was any relation to herbicide exposure.  The opinion notes that the Veteran had first been diagnosed as having squamous cell carcinoma of the throat, right tonsil and tongue in December 2007, with subsequent chemoradiation and that the Veteran sought to attribute this to his presumed exposure to herbicides.  

The VHA specialist addressed the apparently favorable medical opinions outlined above, noting that they indicated that Agent Orange and other herbicides were carcinogens that could have contributed to the development of cancer, but that the Veteran's tobacco and alcohol history were also factors.  The specialist cited several medical studies in reaching this conclusion.  

The specialist cited studies that indicated that people with a history of tobacco and/or alcohol abuse are at a higher risk for developing head and neck cancers.  One of these studies was conducted by the National Cancer Institute and the others by scientists.  Notably, the studies documented that 85 percent of head and neck cancers are linked to tobacco use and that men who both smoke and drink are nearly 38 times more likely to develop head and neck cancers than men who do neither.  

The specialist also cited an Institute of Medicine 2008 Update on Agent Orange that found insufficient evidence to determine whether an association existed between exposure to Agent Orange and tonsil cancer.  However, the specialist also noted that preclinical studies using laboratory rats and TCDD (2,3,7,8-Tetrachlorodibenzodioxin) demonstrated an increase incidence of squamous cell carcinoma of the oral mucosa.  

The specialist also cited 2 German occupational cohort studies.  One study showed an increased morality in the total cohort from respiratory cancer, cancer of the buccal cavity and pharynx, and non-Hodgkin's lymphoma in German workers that were exposed to phenoxy herbicides.  The other evaluated workers who were exposed to TCDD or higher chlorinated toxins and found that mortality from all neoplasms was higher in those workers.  The specialist noted that this study showed a statistically significant increase in mortality in respiratory neoplasms, that included cancers of the nose and larynx.  However, the specialist noted that the studies did not specifically address neoplasms of the oropharynx and that the studies statistics in this regard were not very strong.  

Ultimately, the VHA physician concluded that it was less likely than not that squamous cell carcinoma of the throat, right tonsil and tongue had its onset during service or was otherwise attributable thereto, including due to herbicide exposure.  The specialist explained that given the Veteran's known history of tobacco and alcohol abuse in addition to his presumed exposure to Agent Orange, and based on the available published data regarding the association between dioxins and cancers, it is less likely than not that the Veteran's squamous cell carcinoma of the right tonsil is attributable to service, including exposure to herbicides.  

Initially, the Board points out that the presumptive regulations pertaining to exposure to herbicides are inapplicable in the present case.  The Veteran has been assessed as having squamous cell carcinoma of the throat, right tonsil and tongue.  Accordingly, as he has a carcinoma, rather than a soft tissue sarcoma, the presumptive regulations are unavailing.  38 C.F.R. § 3.309(e).  Similarly, as cancer of the pharynx is not a respiratory cancer as defined in 38 C.F.R. § 3.309(e), the Veteran is not entitled to presumptive service connection on that basis.  However, service connection may still be substantiated on a direct basis.  Combee, supra.  

As this claim clearly involves a complex medical question, resolution of this claim depends on the relative weight to be assigned to the apparently favorable VA opinions and the May 2011 VHA opinion.  The Veteran as a lay person is clearly not competent to address this complex medical question.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007).  

Initially, the Board will address the apparently favorable opinions, outlined above.  The Board has an obligation to weigh the probative value of the medical opinions presented based upon factors such as personal examination of the patient, knowledge and skill in analyzing the data, the knowledge and expertise of the examiner, the expressed rationale forming the basis of the opinion, ambivalence and/or exactness of diagnosis, scope of review of the relevant records, bias, etc.  See generally Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); Sklar v. Brown, 5 Vet. App. 140 (1993); Elkin v. Brown, 5 Vet. App. 474, 478 (1993); Austin v. Brown, 6 Vet. App. 547, 551- 52 (1994).  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R.  § 3.102; see also Bloom v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  

A clear review of the favorable opinions in this case show that they are speculative in nature and unsupported by any rationale.  It is true that Drs S.J. and M.C. ultimately did provide opinions expressed in terms such as "as likely as not" or "likely a strong association."  However, when initially asked by the Veteran as to the likelihood of a relationship between his cancer and his herbicide exposure, Dr. S.J. merely indicated that Agent Orange "could not be excluded as a contributing factor."  Similarly, Dr. M.C. merely noted that the Veteran believed there was a relationship, and asked that he be evaluated for benefits from a respiratory cancer related to Agent Orange.  It is unclear and unexplained in the text of their subsequent opinions why the physicians appeared to be much more certain of a relationship than they appeared to be in their initial letters.  Furthermore, all of the favorable opinions are offered without any accompanying rationale, and, most significantly, they avoid any specific discussion of the Veteran's tobacco and alcohol use.  This is significant in that the VHA opinion found such factors to be very important in this case, and provided a clear rationale for doing so, explaining that some studies documented that 85 percent of head and neck cancers are linked to tobacco use and that men who both smoke and drink are nearly 38 times more likely to develop head and neck cancers than men who do neither.  Furthermore, the VHA opinion reflects a thorough review of medical literature with a detailed explanation of why such literature did not support an association between dioxides (i.e. herbicides, Agent Orange and Agent Purple) and the Veteran's type of cancer.  For these reasons, the Board finds the VHA opinion to be far more probative than the medical opinions offered in support of the appeal.

The Board recognizes that the Veteran's wife has indicated that she is a Licensed Practical Nurse (LPN).  She acknowledges that there are many contributing factors to the Veteran's particular disease, but asserts that the Veteran's herbicide exposure was a "major" factor that caused such cancer.  The Board recognizes that she is competent to offer opinions on medical matters.  Cox v. Nicholson, 20 Vet. App. 563 (2007).  However, as noted, the Board has an obligation to weigh the probative value of the medical opinions presented based upon factors such as knowledge and skill in analyzing the data, and the knowledge and expertise of the examiner.  Furthermore, in weighing credibility, VA may consider factors such as self-interest and bias.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In this case, although the Veteran's wife is clearly sincere and emphatic in her belief that herbicides caused the Veteran's cancer, she has provided very little rationale to support her opinion beyond a general assertion that herbicide exposure is known to cause a variety of disease, including cancer.  While that assertion is true, it does not take into account that extensive study has failed to yield evidence of a relationship between herbicide exposure and numerous diseases, including several forms of cancer.  See Diseases Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395- 32,407 (June 12, 2007); see also 68 Fed. Reg. 27,630 - 27,641 (May 20, 2003); 74 Fed. Reg. 21,258-60 (May 9, 2009).  For this reason, and given the strong possibility of personal bias given her status as the Veteran's spouse, the Board must find her opinion to be less probative than the more specific VHA opinion, which was based on a thorough review of medical literature regarding the relationship between the Veteran's type of cancer and similar cancers.

In closing, the Board notes that both the Veteran's representative and his wife have taken issue with the May 2011 VHA opinion.  The representative asserts that the opinion is inadequate because it did not specifically address "Agent Purple" as an etiology.  The Veteran's wife asserts that it is invalid as the specialist used a "double negative," although she did not specify where the specialist made such a statement.  

In this regard, and to the extent that it can be said that the May 2011 specialist awkwardly worded his opinion, when the opinion is viewed in its entirety, and in its full context, it is clear that the specialist did not feel that the Veteran's squamous cell carcinoma of the throat, right tonsil and tongue were attributable to exposure to herbicides, including Agents Orange and Purple.  Indeed, the specialist addressed TCDD, Agent Orange, Agent Purple, and dioxins in general.  The specialist also clearly offered a negative opinion in this regard.  The specialist's choice of language is not error where the opinion is unambiguous.  See Dyment v. West, 13 Vet. App. 141 (1999); Evans v. West, 12 Vet. App. 22 (1998).

In sum, the Board finds that the evidence preponderates against finding that the Veteran incurred squamous cell carcinoma of the throat, right tonsil and tongue during a period of active service or that squamous cell carcinoma of the throat is otherwise attributable to service, including as due to presumed exposure to herbicides.  Rather, the evidence indicates that squamous cell carcinoma of the throat, right tonsil and tongue was first assessed in 2007, not during a period of active duty, and that squamous cell carcinoma of the throat, right tonsil and tongue is less likely than not attributable to presumed exposure to herbicides.  Accordingly, the claim must be denied.  Gilbert, supra.


ORDER

Entitlement to service connection for squamous cell carcinoma of the throat, right tonsil and tongue, to include as due to exposure to herbicides is denied. 



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


